         Case 1:20-cv-00020-TJC Document 22 Filed 12/17/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 MARY HEWITT,                                        CV 20-20-BLG-TJC

                      Plaintiff,
                                                     ORDER
 vs.

 ANDREW SAUL, Commissioner of
 Social Security Administration,

                      Defendant.

       Based upon the stipulation of the parties (Doc. 21), IT IS HEREBY

ORDERED that the Commissioner’s final decision in regard to Plaintiff’s

application for a period of disability, disability insurance benefits, widow’s

insurance benefits, and supplemental security income under Titles II and XVI of

the Social Security Act be REVERSED and REMANDED for further

administrative proceedings, a new hearing, and a new decision under sentence four

of 42 U.S.C. § 450(g). See Shalala v. Schaefer, 509 U.S. 292 (1993).

       On remand, the Commissioner will (1) instruct the ALJ to further evaluate

the claimant's alleged symptoms, (2) reconsider the claimant's residual functional

capacity, particularly as it relates to the claimant’s bowel incontinence, (3) if

warranted, obtain vocational expert testimony, and (4) issue a new decision.
        Case 1:20-cv-00020-TJC Document 22 Filed 12/17/20 Page 2 of 2



The claimant shall have the opportunity to submit new evidence and make new

arguments.

      This remand should be made pursuant to sentence four of 42 U.S.C. §

405(g). Upon proper application, Plaintiff may seek an award of reasonable

attorney fees and costs pursuant to the Equal Access to Justice Act, 28 U.S.C. §

2412(d).

      DATED this 17th day of December, 2020.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
